CONVERTIBLE PROMISSORY NOTE

 



US $14,975



October 1, 2014

  

For good and valuable consideration, Nyxio Technologies Corp., a Nevada
corporation, (“Maker”), hereby makes and delivers this Promissory Note (this
“Note”) in favor of CLARK CORPORATE LAW GROUP LLP, a Nevada limited liability
partnership or its assigns (“Holder”), and hereby agree as follows:

 

1.                  Principal Obligation and Interest. For value received, Maker
promises to pay to Holder at 3273 E. Warm Springs Rd., Las Vegas, Nevada 89120,
or at such other place as Holder may designate in writing, in currently
available funds of the United States, the principal sum of Fourteen Thousand
Nine hundred Seventy-five U.S. DOLLARS. Maker’s obligation under this Note shall
accrue interest at the rate of six percent (6.0%) per annum from the date hereof
until paid in full, compounded monthly. Interest shall be computed on the basis
of a 365-day year or 366-day year, as applicable, and actual days lapsed.

 

2. Payment Terms.

 

All principal and accrued interest due hereunder shall be paid in full upon the
earlier of: (i) thirty (30) days following written demand therefor by Holder or,
(ii) May 7, 2015. All payments shall be applied first to late charges, then to
interest, then to principal and shall be credited to the Maker's account on the
date that such payment is physically received by the Holder. Maker shall have
the right to prepay all or any part of the principal under this Note without
penalty.

 

3. Conversion. Holder shall have the right at any time to convert all or any
part of the outstanding and unpaid principal amount of this Note into fully paid
and non- assessable shares of common stock of the Maker, at the conversion price
(the “Conversion Price”) determined as provided herein (a “Conversion”). The
number of shares of common stock to be issued upon each conversion of this Note
shall be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion given by Holder (the “Notice of Conversion”), delivered to the
Maker by the Holder on such conversion date (the “Conversion Date”). The term
“Conversion Amount” means, with respect to any conversion of this Note, the sum
of (1) the principal amount of this Note to be converted in such conversion plus
(2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date.

 

The Conversion Price shall equal Sixty-five percent (65%) of the Market Price
(as defined herein). “Market Price” means the average of the lowest three (3)
Trading Prices (as defined below) for the Maker’s common stock during the twenty
(20) Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. “Trading Price” means the closing bid price on the electronic
quotation system operated by OTC Markets, Inc., on the OTCQB or OTC Pink market
tier, as applicable, as reported by a reliable reporting service (“Reporting
Service”) mutually acceptable to Maker and Holder (i.e. Bloomberg) or, if the
electronic quotation system operated by OTC Markets, Inc. is not the principal
trading market for such security, on the principal securities exchange or
trading market where such security is listed or traded. If the Trading Price
cannot be calculated for such security on such date in the manner provided
above, the Trading Price shall be the fair market value as mutually determined
by the Maker and the Holder. “Trading Day” shall mean any day on which the
Maker’s common stock is tradable for any period on the OTCBB, or on the
principal securities exchange or other securities market on which the Maker’s
common stock is then being traded.

 

4. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                  The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound.

 

5. Defaults. The following shall be events of default under this Note:

 

a.                   Maker’s failure to remit any payment under this Note on
before the date due, if such failure is not cured in full within five (5) days
of written notice of default;

 

b.                  Maker’s failure to perform or breach of any non-monetary
obligation or covenant set forth in this Note or in any other written agreement
between Maker and Holder if such failure is not cured in full within ten (10)
days following delivery of written notice thereof from Holder to Maker;

 

c.                   If Maker is dissolved, whether pursuant to any applicable
articles of incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d.                  The entry of a decree or order by a court having
jurisdiction in the premises adjudging the Maker bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Maker under the federal
Bankruptcy Code or any other applicable federal or state law, or appointing a
receiver, liquidator, assignee or trustee of the Maker, or any substantial part
if its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of twenty (20) days;

 

 

 

 



e.                   Maker’s institution of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or its filing of a petition or answer or
consent seeking reorganization or relief under the federal Bankruptcy Code or
any other applicable federal or state law, or its consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee or
trustee of the company, or of any substantial part of its property, or its
making of an assignment for the benefit of creditors or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Maker in furtherance of any such action; or

 

6. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note or at any time before default when the Holder reasonably
feels insecure, then, in addition to all other rights and remedies at law or in
equity, Holder may exercise any one or more of the following rights and
remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                  Pursue any other rights or remedies available to Holder at
law or in equity.

 

7. Interest To Accrue Upon Default. Upon the occurrence of an event of default
by Maker under this Note, the balance then owing under the terms of this Note
shall accrue interest at the rate of eighteen percent (18.0%) per annum,
compounded monthly, from the date of default until Holder is satisfied in full.

 

8. Representation of Counsel. Maker acknowledges that they have consulted with
or have had the opportunity to consult with Maker’s legal counsel prior to
executing this Note. This Note has been freely negotiated by Maker and Holder
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

 

9. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

10. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws of such State, then the
applicable interest rate upon default shall be the highest interest rate that
may be collected from Maker under applicable laws at such time.

 

11. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note.

 

12. Miscellaneous.

 

a.                   This Note shall be binding upon Maker and shall inure to
the benefit of Holder and its successors, assigns, heirs, and legal
representatives.

 

b.                  Any failure or delay by Holder to insist upon the strict
performance of any term, condition, covenant or agreement of this Note, or to
exercise any right, power or remedy hereunder shall not constitute a waiver of
any such term, condition, covenant, agreement, right, power or remedy.

 

c.                   Any provision of this Note that is unenforceable shall be
severed from this Note to the extent reasonably possible without invalidating or
affecting the intent, validity or enforceability of any other provision of this
Note.

 

d.                  This Note may not be modified or amended in any respect
except in a writing executed by the party to be charged.

 

e.                   Time is of the essence.

 

2

 



 

13. Notices. All notices required to be given under this Note shall be given as
follows or at such other address as a party may designate by written notice to
the other parties:

 

To Maker:

 

Nyxio Technologies Corp. Attn: Giorgio Johnson  1330 S.W. 3rd Ave. Portland, OR
97201

 

 To Holder:

 

Cane Clark LLP Attn: Bryan Clark   3273 E. Warm Springs Rd   Las Vegas, NV 89120
  (702) 944-7100 (fax)  

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

14. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note. Any such action taken by Holder
shall not discharge the liability of any party to this Note.

 



IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

“Maker”: NYXIO TECHNOLOGIES CORP.

 



By: /s/ Giorgio Johnson

Giorgio Johnson, CEO

 

 

“Holder”: CLARK CORPORATE LAW GROUP LLP

 

 

By: /s/ Bryan Clark

Bryan Clark, Managing Partner

 



3

 



